[J-97A-2016 and J-97B-2016]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              :   No. 668 CAP
                                           :
                   Appellant               :   Appeal from the Order entered on
                                           :   09/28/2012 in the Court of Common
                                           :   Pleas, Criminal Division of Philadelphia
             v.                            :   County at No. CP-51-CR-0823621-
                                           :   1984, granting a Stay of Execution
                                           :
TERRANCE WILLIAMS,                         :   SUBMITTED: August 25, 2016
                                           :
                   Appellee                :

COMMONWEALTH OF PENNSYLVANIA,              :   No. 669 CAP
                                           :
                   Appellant               :   Appeal from the Order entered on
                                           :   09/28/2012 in the Court of Common
                                           :   Pleas, Criminal Division of Philadelphia
             v.                            :   County at No. CP-51-CR-0823621-1984
                                           :
                                           :   SUBMITTED: August 25, 2016
TERRANCE L. WILLIAMS,                      :
                                           :
                   Appellee                :



                                      ORDER


PER CURIAM

      AND NOW, this 22nd day of August, 2017, the Court being equally divided, the

September 28, 2012 order of the PCRA court granting a stay of execution and ordering

a new penalty phase trial is hereby AFFIRMED. The matter is remanded to the Court of

Common Pleas of Philadelphia County for a new penalty phase trial.
Justice Donohue files an opinion in support of affirmance in which Justice Wecht joins.

Justice Mundy files an opinion in support of reversal in which Justice Dougherty joins.

Chief Justice Saylor and Justices Baer and Todd did not participate in the consideration
or decision of this matter.




                            [J-97A-2016 and J-97B-2016] - 2